People v Heyworth (2022 NY Slip Op 06072)





People v Heyworth


2022 NY Slip Op 06072


Decided on October 27, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 27, 2022

Before: Kern, J.P., Mazzarelli, Friedman, Shulman, Rodriguez, JJ. 


Ind No. 2270/17, 2385/17 Appeal No. 16556 Case No. 2020-00395 

[*1]The People of the State of New York, Respondent,
vJason Heyworth, Defendant-Appellant. 


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Catherine Marotta of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered November 19, 2019, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of five years, unanimously reversed, on the law, and the matter remanded for a new trial.
The trial court's failure to read to the parties the entirety of a note submitted just before the jury reached a verdict deprived counsel of meaningful notice (see CPL 310.30; People v Walston, 23 NY3d 986, 989-90 [2014]). The note was not shown to counsel, and the court's paraphrase omitted significant aspects of the jury's requests, including a request for reinstruction on the count charging second-degree assault, which was the
only count on which defendant was found guilty. The fact that the jury announced that it had reached a verdict before the note was read did not cure this mode of proceedings error (see People v Parker, 32 NY3d 49, 61 n 5 [2018]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 27, 2022